DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy or translation was provided for the listed foreign reference JP 201920700. Therefore, this document has not been considered. 

Drawings
The drawings are objected to because Figures 1-5 lack lead lines for all reference characters.  The drawings also are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 308.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of grammar and clarity.   The sentences of the abstract are hard to understand, lack or use confusing punctuation, and lack proper association of nouns, verbs, and objects.  The following language is suggested -- A system and method provide in person and/or remote science education that focuses on hands-on performance and/or measurements of experiments and remote student/teacher interaction within a science educational environment.  The system allows the real time streaming of educational material and data in addition to the acquisition of analytical data from experiments conducted in person and/or through remote class sessions. --   Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: --System and method of providing in person and remote science education between student and teacher--.
The disclosure is objected to because of the following informalities:
In paragraph 1 of the specification, the provisional application no. 61/832,913 is listed as filed August 3, 2020; however, the application was actually filed in 2019.
The reference to U.S. Pat. Pub. No. 2010/0190245 in paragraph 4 is attributed to Singer et al., however, the inventor of this publication is Mizhou Hui.  In addition, the publication is directed to a method to increase dissolved oxygen in a culture vessel which does not seem relevant to the instant application.  Therefore, the publication number may be listed in error.
The specification makes repeated reference to “power coat metal.”  It is believed -- powder coated metal -- is intended.
Paragraph 53 includes the description “the interface is capable to read pH 310, voltage 302, temperature 306, pressure 312.”  However, the Fig. 3 indicates that these reference characters are directed to sensors or probes and not readings or measurements.   This should be amended to read -- pH prove 310, voltage probe 302, temperature probe 306, pressure probe 312--.   Additionally, the paragraph includes the reference number 308 without any description.  It is believed that element 308 is a drop counter as shown in Fig. 3.
 Appropriate correction is required.
In addition, the specification is replete with inconsistent or improper punctuation, typographical errors, improper subject verb agreement, misspellings, run-on sentences, and the use of phrases and clauses instead of complete sentences, all of which make reading and comprehending the disclosure difficult.  Paragraphs 43, 44, and 47 are exemplary.
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15 recites “the computer- readable instructions configured … to:” following by a number of steps of “providing”; however, these steps should read --provide--.
Claim 20 is objected to because of the following informalities:
Claim 20 recites the method of claim 15; however, claim 15 does not recite a method and is directed to a non-transitory computer-readable medium.  Claim 20 should read -- The non-transitory computer-readable medium of claim 15--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 1, 8, and 15, the use of “(s)” is confusing, indefinite, and/or causes the terminology to lack antecedent basis as it makes it unclear the number of devices that are being claimed.  As a result, one skilled in the art cannot determined the scope of the claim.  In addition, the language “said one or more controller(s)”, “said teacher station(s)”, “said student station(s)”, and “said interaction interface modules” lack clear antecedent basis.  The following language is suggested --said one or more controllers, said one or more teacher stations, said one or more student stations, and said one or more interaction interface modules--.
In re claim 8, the claim recites “a computer-implemented method for interactive student education, performed by one or more processors, said method comprising: providing one or more teacher stations; providing one or more student stations; providing a system controller; providing one or more student interaction interface modules.”  However, Applicant’s specification, for example, paragraphs 27, 28, 29 indicate that the stations and interface module are a combination of physical components.  For example, each said teacher station/system controller, student station and interaction modules are comprised of a memory and a processor capable of electronic networking with the other system components. In addition, the teacher and student interaction components have screens, touch screens, keyboards, and/or a personal computer (PC) for interacting with humans.  In addition, the teacher station, has supervisory/control software to control one or more system controllers, cloud servers, and interact with student stations.  Therefore, it is unclear how one processor per the method can provide a teacher station, a student station, a system controller and an interface module a recited in claim 8 given the meaning of these terms according to Applicant’s specification.  Moreover, it also appears multiple processors would not be capable of doing so given the additional components required.  Therefore, claim 8 is indefinite.
In re claim 15, the claim recites “a non-transitory computer-readable medium storing computer-readable instructions executable by a computer including one or more processors, and the computer- readable instructions configured, when executed by the one or more processors to: providing one or more teacher stations; providing one or more student stations; providing a system controller; providing one or more student interaction interface module.” However, Applicant’s specification, for example, paragraphs 27, 28, 29 indicate that the stations and interface module are a combination of physical components.  For example, each said teacher station/system controller, student station and interaction modules are comprised of a memory and a processor capable of electronic networking with the other system components. In addition, the teacher and student interaction components have screens, touch screens, keyboards, and/or a personal computer (PC) for interacting with humans.  In addition, the teacher station, has supervisory/control software to control one or more system controllers, cloud servers, and interact with student stations.  Therefore, it is unclear how a single computer readable medium can provide a teacher station, a student station, a system controller and an interface module given the meaning of these terms according to Applicant’s specification.  Therefore, claim 15 is indefinite.
In re claims 2, 9, and 16, the language “said student interaction interface module,” “the measurements”, “said student station”, and “said teacher station” lack clear antecedent basis.  The claim also recites “analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more, individually or simultaneously of the following:” followed by a list of several items, such as a PH probe, a temperature gage probe, and pressure gage probe.  However, the list also references “measurements” such as a “voltage measurement.”  It is unclear how a communication circuit electrically interfaces with a measurement.  As this embodiment seems to correspond to Fig. 3, the following language is suggested: -- a pH probe, a voltage probe, a temperature gage probe, a pressure gage probe--- or -- a pH probe, a temperature gage probe, a pressure gage probe, and a probe configured to measure one or more of voltage, current, electrical resistance, and conductivity --.  After the list of items, the claim further recites “while tracking the measurements over time and communicating them to said student station and/or said teacher station,” however, it is unclear if this clause is related to or part of the list of items or what element in the claim is performing the tracking and communicating.
In re claims 4, 11, and 18, the language “said student interaction interface module”, “the signals”, “said student station”, and “said teacher station” lack clear antecedent basis.  In addition, the use of parentheticals in the claim is indefinite.  For example, it is unclear if the language “(in either analog or digital form)” is optional or otherwise modifies other terms within the claim.   Furthermore, the language “capturing/generating” and “transmitting/communicating” is indefinite because it is not clear what constitutes the meaning of “/” within the claims.  For example, does this mean capturing or generating; capturing and generating, or capturing and/or generating.  As a result, one skilled in the art cannot determine the scope of the claim rendering the claim indefinite.
In re claims 6, 13, and 20, the language “said student interaction interface module”, “the signals”, “said student station”, and “said teacher station” lack clear antecedent basis.  The language “capturing/generating” and “transmitting/communicating” is indefinite because it is not clear what constitutes the meaning of “/” within the claims.  For example, does this mean capturing or generating, capturing and generating, or capturing and/or generating.  As a result, one skilled in the art cannot determine the scope of the claim rendering the claim indefinite.
In re claims 3, 5, 7, 10, 12, 14, 17, and 19, the claims recite “said student stations” and “said teacher stations”; however, claims 1, 8, and 15, from which they depend, recite “one or more student stations” and “one or more teacher stations.”  Therefore, it is unclear from the recitation of “said student stations” and “said teacher stations” if there can be a single student station or a single teacher station as the independent clams indicate thus rendering the claim indefinite in scope.  The following language is suggested:   --at least one of said one or more student stations-- and --at least one of said one or more teacher stations--.
In addition, claims 2-7, 9-14, and 16-20 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0063873 to Zimmer et al. (“Zimmer”).
In re claim 1, Zimmer discloses a system for interactive student education [Abstract, the system shown in Fig. 2, ¶ 2 which describes the embodiments described herein relate generally to learning platforms, and more particularly to systems and methods for managing interactive learning ], said system comprising: one or more teacher stations [Figs. 2 and 18, a computer 1800 implementing administrator interface 202, ¶¶ 90, 212, and 246 describe that an administrator (e.g., a teacher) can create course material and manage, assist, and grade students in a course]; one or more student stations [Figs. 2 and 18, a computer 1800 implementing a student interactive interface 204 ¶¶ 214, 215, 221 allowing a student to take a course including a science lab]; a system controller [Fig. 2 #200 system 200 manages connections and communications of teacher and students with regard to the learning material]; one or more student interaction interface modules [Fig. 2, #204 student user interface], each said interface module capable of interacting with one or more sensors [Fig. 18, # 235 ¶¶ 111, 221 describes progression may be in the form of information provided to the system 200 through the student user interface 204, such as the uploading of a physical condition being detected by a sensor (e.g., a probe detects that a particular chemical was synthesized, an oscilloscope detects that a passable signal is being provided)]; wherein said one or more controller(s), said teacher station(s), said student station(s) and said interaction interface modules are electronically networked [Fig. 2 #250 ¶¶116, 117, 118 all elements of the system are electrically connected and can communication data and information via a network, e.g., 250].
In re claim 2, Zimmer discloses said student interaction interface module is comprised of a science interface module unit [¶¶ 205-221 describe an implementation of the student interface module for conducting a laboratory experiment] comprised of both analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more, individually or simultaneously of the following: pH probe, voltage measurement, current measurement, temperature gage probe, pressure gage probe, electrical resistance measurement or electrical conductivity measurement [¶111 describe mobile electronic devices or sensors 235 may include a temperature, capacitive,  resistive sensors; ¶221 describes a lab experiment in which a physical condition being detected by a sensor (e.g., a probe detects that a particular chemical was synthesized, an oscilloscope detects that a passable signal is being provided) ] while tracking the measurements over time and communicating them to said student station and/or said teacher station [¶ 225 describes an experiment using oscilloscope which inherently measures over time ].
In re claim 3, Zimmer discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [¶225].
In re claim 8, Zimmer discloses a computer-implemented method for interactive student education, performed by one or more processors, said method comprising:  [Abstract, the system shown in Fig. 2, ¶ 15 which describes a method for administering one or more remote integrated learning environments on a system having one or more processors is provided], said method comprising: providing one or more teacher stations [Figs. 2 and 18, a computer 1800 implementing administrator interface 202, ¶¶ 90, 212, and 246 describe that an administrator (e.g., a teacher) can create course material and manage, assist, and grade students in a course]; providing one or more student stations [Figs. 2 and 18, a computer 1800 implementing a student interactive interface 204 ¶¶ 214, 215, 221 allowing a student to take a course including a science lab]; a system controller [Fig. 2 #200 system 200 manages connections and communications of teacher and students with regard to the learning material]; providing one or more student interaction interface modules [Fig. 2, #204 student user interface], each said interface module capable of interacting with one or more sensors [Fig. 18, # 235 ¶¶ 111, 221 describes progression may be in the form of information provided to the system 200 through the student user interface 204, such as the uploading of a physical condition being detected by a sensor (e.g., a probe detects that a particular chemical was synthesized, an oscilloscope detects that a passable signal is being provided)]; wherein said one or more controller(s), said teacher station(s), said student station(s) and said interaction interface modules are electronically networked [Fig. 2 #250 ¶¶116, 117, 118 all elements of the system are electrically connected and can communication data and information via a network, e.g., 250].
In re claim 9, Zimmer discloses said student interaction interface module is comprised of a science interface module unit [¶¶ 205-221 describe an implementation of the student interface module for conducting a laboratory experiment] comprised of both analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more, individually or simultaneously of the following: pH probe, voltage measurement, current measurement, temperature gage probe, pressure gage probe, electrical resistance measurement or electrical conductivity measurement [¶111 describe mobile electronic devices or sensors 235 may include a temperature, capacitive,  resistive sensors; ¶221 describes a lab experiment in which a physical condition being detected by a sensor (e.g., a probe detects that a particular chemical was synthesized, an oscilloscope detects that a passable signal is being provided) ] while tracking the measurements over time and communicating them to said student station and/or said teacher station [¶ 225 describes an experiment using oscilloscope which inherently measures over time].
In re claim 10, Zimmer discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [¶225].
In re claim 15, Zimmer discloses a non-transitory computer-readable medium storing computer-readable instructions executable by a computer including one or more processors, and the computer- readable instructions configured, when executed by the one or more processors to  [Abstract, the system shown in Fig. 2, ¶ 7 which describes the integrated learning environment unit including a set of instructions stored on non-transitory computer readable media, the set of instructions adapted to cause the one or more processors to implement the learning system]: providing one or more teacher stations [Figs. 2 and 18, a computer 1800 implementing interface administrator 202, ¶¶ 90, 212, and 246 describe that an administrator (e.g., a teacher) can create course material and manage, assist, and grade students in a course]; providing one or more student stations [Figs. 2 and 18, a computer 1800 implementing a student interactive interface 204 ¶¶ 214, 215, 221 allowing a student to take a course including a science lab]; a system controller [Fig. 2 #200 system 200 manages connections and communications of teacher and students with regard to the learning material]; providing one or more student interaction interface modules [Fig. 2, #204 student user interface], each said interface module capable of interacting with one or more sensors [Fig. 18, # 235 ¶¶ 111, 221 describes progression may be in the form of information provided to the system 200 through the student user interface 204, such as the uploading of a physical condition being detected by a sensor (e.g., a probe detects that a particular chemical was synthesized, an oscilloscope detects that a passable signal is being provided)]; wherein said one or more controller(s), said teacher station(s), said student station(s) and said interaction interface modules are electronically networked [Fig. 2 #250 ¶¶116, 117, 118 all elements of the system are electrically connected and can communication data and information via a network, e.g., 250].
In re claim 16, Zimmer discloses said student interaction interface module is comprised of a science interface module unit [¶¶ 205-221 describe an implementation of the student interface module for conducting a laboratory experiment] comprised of both analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more, individually or simultaneously of the following: pH probe, voltage measurement, current measurement, temperature gage probe, pressure gage probe, electrical resistance measurement or electrical conductivity measurement [¶111 describe mobile electronic devices or sensors 235 may include a temperature, capacitive,  resistive sensors; ¶221 describes a lab experiment in which a physical condition being detected by a sensor (e.g., a probe detects that a particular chemical was synthesized, an oscilloscope detects that a passable signal is being provided) ] while tracking the measurements over time and communicating them to said student station and/or said teacher station [¶ 225 describes an experiment using oscilloscope which inherently measures over time].
In re claim 17, Zimmer discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [¶225].

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,934,695 to Shustorovich et al. (“Shustorovich”).
In re claim 1, Shustorovich discloses a system for interactive student education [Abstract, Fig. 1 #100)], said system comprising: one or more teacher stations [Fig. 1 teacher personal computer #104]; one or more student stations [Fig. 1, student personal access device or educational terminal #106, Fig. 22 educational terminal #2200, and Fig. 23 computer #2312]; a system controller [Fig. 1 #105]; one or more student interaction interface modules [Fig. 23 interface #2326 and interface ports #2338], each said interface module capable of interacting with one or more sensors [Fig. 23 input #2336, e.g., a microphone which senses sound or a touch pad/senor screen which senses touch]; wherein said one or more controller(s), said teacher station(s), said student station(s) and said interaction interface modules are electronically networked [Fig. 1 #130, Fig. 23 # 2348 and col. 5 ll. 34-41].
In re claim 4, Shustorovich discloses said student interaction interface module is comprised of a language interface module unit [Fig. 23 #s 326 interface and 2338 interface ports] comprised of both analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more of the following: a headset, earpiece, microphone or similar audio communication component capable of capturing/generating sounds (in either analog or digital form)[col. 16 ll. describes that a user can enter commands to the computer via the interface 2326 using an input device 2336 including a microphone and col. 14, ll. 35-44 further describes that the input devices can include a microphone from which educational terminal can receive student input, e.g., answers to test questions, questions/comments related to a course, etc.] and transmitting/communicating the signals to said student station and/or said teacher station [col. 14, ll. 35-44 describes the educational terminal transceiver 2230 can include a wireless transmitter and receiver that can transmit/receive a course, student input, grades etc. to/from the educational terminal].
In re claim 5, Shustorovich discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [col. 14, ll. 45-52 describes the educational terminal for use in remote group instruction and access to the system can be via the Internet 230].
In re claim 6, Shustorovich discloses said student interaction interface module [Fig. 23 #s 326 interface and 2338 interface ports] is comprised of a writing interface module unit comprised of a digital desk pad sampling and communication circuits capable of electrically interfacing to one or more of the following: a digital desk pad capable of capturing/generating signals that replicate a student's graphical interaction with said pad [col. 16 ll. describes that a user can enter commands to the computer via the interface 2326 using an input device 2336 including a touchpad or gamepad and col. 14, ll. 35-44 further describes that the input devices can include a virtual writing pad from which educational terminal can receive student input, e.g., answers to test questions, questions/comments related to a course, etc. moreover, col. 5, ll. 53-63 describes the student device can include a computing device with two sensor screens which can present pages of an electronic textbook and receive student responses entered, for example, from a stylus and can convert student input, e.g., notes, answers, drawings, graphs, diagrams, sketches, etc. detected by input device(s) and the sensor screens into information, e.g., text and/or images, etc. that can be communicated to the instructor interface] and transmitting/communicating the signals to said student station and/or said teacher station [col. 14, ll. 35-44 describes the educational terminal transceiver 2230 can include a wireless transmitter and receiver that can transmit/receive a course, student input, grades etc. to/from the educational terminal, and col. 5, ll. 53-63 describes student input detected by input devices and the sensor screens can be communicated to the instructor interface].
In re claim 7, Shustorovich discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [col. 14, ll. 45-52 describes the educational terminal for use in remote group instruction and access to the system can be via the Internet 230].
In re claim 8, Shustorovich discloses a computer-implemented method for interactive student education, performed by one or more processors [Abstract, Fig. 1 #100, col. 4 ll. 8-14 ], said method comprising: providing one or more teacher stations[Fig. 1 teacher personal computer #104]; providing one or more student stations[Fig. 1, student personal access device or educational terminal #106, Fig. 22 educational terminal #2200, and Fig. 23 computer #2312]; providing a system controller[Fig. 1 #105]; providing one or more student interaction interface modules [Fig. 23 interface #2326 and interface ports #2338], each said interface module capable of interacting with one or more sensors[Fig. 23 input #2336, e.g., a microphone which senses sound or a touch pad/senor screen which senses touch]; wherein said one or more controller(s), said teacher station(s), said student station(s) and said interaction interface modules are electronically networked [Fig. 1 #130, Fig. 23 # 2348 and col. 5 ll. 34-41].
Claim 11 Shustorovich discloses said student interaction interface module is comprised of a language interface module unit [Fig. 23 #s 326 interface and 2338 interface ports] comprised of both analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more of the following: a headset, earpiece, microphone or similar audio communication component capable of capturing/generating sounds (in either analog or digital form)[col. 16 ll. describes that a user can enter commands to the computer via the interface 2326 using an input device 2336 including a microphone and col. 14, ll. 35-44 further describes that the input devices can include a microphone from which educational terminal can receive student input, e.g., answers to test questions, questions/comments related to a course, etc.] and transmitting/communicating the signals to said student station and/or said teacher station [col. 14, ll. 35-44 describes the educational terminal transceiver 2230 can include a wireless transmitter and receiver that can transmit/receive a course, student input, grades etc. to/from the educational terminal].
In re claim 12 Shustorovich discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [col. 14, ll. 45-52 describes the educational terminal for use in remote group instruction and access to the system can be via the Internet 230].
In re claim 13 Shustorovich discloses said student interaction interface module [Fig. 23 #s 326 interface and 2338 interface ports] is comprised of a writing interface module unit comprised of a digital desk pad sampling and communication circuits capable of electrically interfacing to one or more of the following: a digital desk pad capable of capturing/generating signals that replicate a student's graphical interaction with said pad [col. 16 ll. describes that a user can enter commands to the computer via the interface 2326 using an input device 2336 including a touchpad or gamepad and col. 14, ll. 35-44 further describes that the input devices can include a virtual writing pad from which educational terminal can receive student input, e.g., answers to test questions, questions/comments related to a course, etc. moreover, col. 5, ll. 53-63 describes the student device can include a computing device with two sensor screens which can present pages of an electronic textbook and receive student responses entered, for example, from a stylus and can convert student input, e.g., notes, answers, drawings, graphs, diagrams, sketches, etc. detected by input device(s) and the sensor screens into information, e.g., text and/or images, etc. that can be communicated to the instructor interface] and transmitting/communicating the signals to said student station and/or said teacher station [col. 14, ll. 35-44 describes the educational terminal transceiver 2230 can include a wireless transmitter and receiver that can transmit/receive a course, student input, grades etc. to/from the educational terminal, and col. 5, ll. 53-63 describes student input detected by input devices and the sensor screens can be communicated to the instructor interface ].
In re claim 14, Shustorovich discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [col. 14, ll. 45-52 describes the educational terminal for use in remote group instruction and access to the system can be via the Internet 230].
In re claim 15, Shustorovich discloses a non-transitory computer-readable medium storing computer-readable instructions executable by a computer including one or more processors, and the computer- readable instructions configured, when executed by the one or more processors [Col. 4, ll. 19-28] to: provide one or more student stations [Fig. 1, student personal access device or educational terminal #106, Fig. 22 educational terminal #2200, and Fig. 23 computer #2312]; provide a system controller[Fig. 1 #105]; provide one or more student interaction interface modules [Fig. 23 interface #2326 and interface ports #2338], each said interface module capable of interacting with one or more sensors [Fig. 23 input #2336, e.g., a microphone which senses sound or a touch pad/senor screen which senses touch]; wherein said one or more controller(s), said teacher station(s), said student station(s) and said interaction interface modules are electronically networked [Fig. 1 #130, Fig. 23 # 2348 and col. 5 ll. 34-41].
In re claim 18, Shustorovich discloses said student interaction interface module is comprised of a language interface module unit [Fig. 23 #s 326 interface and 2338 interface ports] comprised of both analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more of the following: a headset, earpiece, microphone or similar audio communication component capable of capturing/generating sounds (in either analog or digital form)[col. 16 ll. describes that a user can enter commands to the computer via the interface 2326 using an input device 2336 including a microphone and col. 14, ll. 35-44 further describes that the input devices can include a microphone from which educational terminal can receive student input, e.g., answers to test questions, questions/comments related to a course, etc.] and transmitting/communicating the signals to said student station and/or said teacher station [col. 14, ll. 35-44 describes the educational terminal transceiver 2230 can include a wireless transmitter and receiver that can transmit/receive a course, student input, grades etc. to/from the educational terminal].
In re claim 19 Shustorovich discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [col. 14, ll. 45-52 describes the educational terminal for use in remote group instruction and access to the system can be via the Internet 230].
In re claim 20 Shustorovich discloses said student interaction interface module [Fig. 23 #s 326 interface and 2338 interface ports] is comprised of a writing interface module unit comprised of a digital desk pad sampling and communication circuits capable of electrically interfacing to one or more of the following: a digital desk pad capable of capturing/generating signals that replicate a student's graphical interaction with said pad [col. 16 ll. describes that a user can enter commands to the computer via the interface 2326 using an input device 2336 including a touchpad or gamepad and col. 14, ll. 35-44 further describes that the input devices can include a virtual writing pad from which educational terminal can receive student input, e.g., answers to test questions, questions/comments related to a course, etc. moreover, col. 5, ll. 53-63 describes the student device can include a computing device with two sensor screens which can present pages of an electronic textbook and receive student responses entered, for example, from a stylus and can convert student input, e.g., notes, answers, drawings, graphs, diagrams, sketches, etc. detected by input device(s) and the sensor screens into information, e.g., text and/or images, etc. that can be communicated to the instructor interface] and transmitting/communicating the signals to said student station and/or said teacher station [col. 14, ll. 35-44 describes the educational terminal transceiver 2230 can include a wireless transmitter and receiver that can transmit/receive a course, student input, grades etc. to/from the educational terminal, and col. 5, ll. 53-63 describes student input detected by input devices and the sensor screens can be communicated to the instructor interface ] and one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [col. 14, ll. 45-52 describes the educational terminal for use in remote group instruction and access to the system can be via the Internet 230].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shustorovich in view of US Publication No. 2014/0308645 to Chaniotakis et al. (“Chaniotakis”).
In re claims 2, 9, and 16, Shustorovich discloses the invention of claims 1, 8, and 15 as stated above.   While Shustorovich discloses using discloses said student interaction interface module, Shustorovich doesn’t explicitly disclose said student interaction interface module is comprised of a science interface module unit comprised of both analog and digital electronic sampling and communication circuits capable of electrically interfacing to one or more, individually or simultaneously of the following: pH probe, voltage measurement, current measurement, temperature gage probe, pressure gage probe, electrical resistance measurement or electrical conductivity measurement while tracking the measurements over time and communicating them to said student station and/or said teacher station.
However, Chaniotakis teaches in an educational encapsulated e-Book for student course that may operate within an enabled browser of a computer, such as a laptop, desktop, handheld device, tablet.  In particular, Chaniotakis teaches a student interaction interface module [Fig. 1 #120] is comprised of a science interface module unit comprised of both analog and digital electronic sampling and communication circuits [acquisition control module 126 and sensors 128] capable of electrically interfacing to one or more, individually or simultaneously of the following: pH probe, voltage measurement, current measurement, temperature gage probe, pressure gage probe, electrical resistance measurement or electrical conductivity measurement while tracking the measurements over time and communicating them to said student station [¶ 246 describes the plurality of sensors 128 may be configured to determine values associated with physical phenomena parameters 130, such as voltage, temperature, current, PH, conductivity, vibration, motion, power, friction, spring tension, and the like.  The interface 120 may comprise one or more detachable sensors and be able to automatically identify the type of attached sensor, e.g., a temperature probe is attached.  The interface 120 provides appropriate commands to the temperature probe (e.g. send me a temperature) and relays the received data to the electronic book.  In an illustrative example, the user may be interested in the measurement of temperature of an article e.g., a physical rod, while accessing the content of the encapsulated e-Book 102.  Accordingly, the encapsulated e-Book 102 may provide instructions to the data acquisition device 120 to determine the temperature of the article using a temperature sensor selected from the plurality of sensors 128.  The instructions may be provided in the form of an audio output signal generated using the audio out API of the computing device and may comprise the duration for which temperature of the article needs to be determined. The acquisition control module 126 may control the acquisition of the data from the temperature sensor in accordance with the instructions received from the encapsulated e-Book 102. The data acquisition device 120 may be configured to transmit the acquired data back to the encapsulated e-Book 102 using the keyboard send module 124].
Shustorovich and Chaniotakis are both considered to be analogous to the claimed invention because they are in the same field of interactive learning.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interaction interface module of Shustorovich to include the scientific student interaction interface module, as taught by Chaniotakis, in order to provide a wide range of subjects and environments such as physics, chemistry, astronomy, earth science, biology, engineering for online learning and to facilitate real-world experimentation, such as in a laboratory environment thereby enhancing a student’s learning with practical application of educational materials, see, e.g., Chaniotakis paragraphs 6, 8, and 9.
In re claims 3, 10, and 17, Shustorovich discloses the invention of claims 2, 9, 16 as stated above.  In addition, Shustorovich discloses one or more of said student stations are located in a physical location that is remote to one or more of said teacher stations [col. 14, ll. 45-52 describes the educational terminal for use in remote group instruction and access to the system can be via the Internet 230].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0066172 describes a scientific class room with teacher and student stations wherein the stations control a corresponding microscope interface.
US 2007/0048716 describes interactive learning system that provides for conducting laboratory experiments needed for distance learning of science courses at home that is easy to use.
US 2014/0162238 describes computerized system and method with teacher and student stations for teaching, learning, and assessing the knowledge of stem principles including a writing pad.
US 2016/0307467 describes a portable electronic test device and a method of using same for use by students to conduct experiments.
The remaining art describe various electronic and remote classroom learning environments and schemes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715